Citation Nr: 1741674	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-17 255	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the left lower leg, to include left gastrocnemius muscle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied entitlement to service connection for muscle strain, left gastrocnemius.  In October 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.

While the Veteran had additionally included the issue of entitlement to service connection for sciatica in her October 2012 NOD, she specifically excluded that issue from her May 2014 VA Form 9.  Thus, that issue is not before the Board.

In an October 2015 decision, issued by a Veterans Law Judge other than the undersigned, the Board denied a claim for service connection for Achilles tendonitis, and remanded the claim for service connection for a left lower leg disability to the agency of original jurisdiction (AOJ) for further evidentiary development.  The claim for service connection for Achilles tendonitis, is therefore, no longer on appeal before the Board.  The AOJ issued a supplemental SOC (SSOC) on the issue of entitlement to service connection for the remaining left lower leg disability in January 2016.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In an August 2017 statement, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that she was withdrawing "all of her appeals" pending before the Board; such would include the appeal as to the service connection claim for a disability of the left lower leg, to include left gastrocnemius muscle strain, the only appeal currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in an August 2017 statement, has withdrawn the appeal as to this matter-the only appeal currently pending before the Board-and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.




      
      
      
      (CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


